Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening device in claims 1-18, see the rejection below under 35 USC 112(b) for interpretation,
fixing means in claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fastening device” which is interpreted under 35 USC 112(f) but is unclear what the scope of fastening device covers.  The specification refers to a myriad of fastening devices and fastening device configurations that it is unclear what is actually required for the fastening device and equivalents.  For the purpose of examinations, the recited components in the claim are only required to be part of an overall fastening device, which is considered any component that is designed to hold the holding device with the Peltier element and the heat transport body.
Claims 2-18 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liptak et al. (US PG Pub 20170160007), hereinafter referred to as Liptak.

With respect to claim 1, (Figures 1-4) teaches a temperature-controllable beverage holder comprising a holding device that is configured for holding a drinking vessel (beverage retainer 40, paragraph 43, which is placing a beverage container, paragraph 46) and that provides a temperature control chamber for the drinking vessel (the beverage retainer is connected thermally to 84 and thus would be a temperature controlled chamber, paragraph 55); a Peltier element that is coupled to the temperature control chamber in a heat-transmitting manner (thermoelectric engine assembly 83 is connected via 84 to 46, paragraph 55, which engine can be a Peltier, paragraph 42) a heat transport body that is coupled to the Peltier element in a heat-transmitting manner (88 which is a heat sink and thus transfers heat, paragraph 57) a fastening device that is configured for fastening the Peltier element and the heat transport body to the holding device wherein the fastening device is configured for detachably fastening the Peltier element and the heat transport body to the holding device (the housing compartment, 14 the screws 80, cover 60, collar 30 and inserts 73, paragraphs 44 and 53 which keep the beverage retainer 40 in place).

With respect to claim 2, Liptak teaches wherein the fastening device is configured for fastening the Peltier element and the heat transport body to the holding device under pretensioning (when the screws are attached to the cover they would be attached with pretensioning as the force of the threads would provide that).

With respect to claim 3, Liptak teaches wherein the fastening device at least in sections is fastened to the side of the heat transport body when the Peltier element and the heat transport body are fastened to the holding device by means of the fastening device (the heat transport body can be 

With respect to claim 5, Liptak as teahces wherein the fastening device includes a sheet (the inner side wall can be considered 62 of 60, paragraph 51 can be considered a curved sheet).

With respect to claim 6, Liptak teaches wherein the sheet includes two oppositely situated side sections that are joined together by a web section (the outer wall and inner walls 62, with strengthening ribs between them, paragraph 51).

With respect to claim 7, Liptak teaches wherein the two side sections are oriented essentially in parallel to one another (at least in part the two side walls can be considered parallel as seen in the figure).

With respect to claim 8, Liptak teaches wherein the web section has a curve design at least in sections (the webbing curves along the cover between the two walls as seen in the figure).

With respect to claim 9, Liptak teaches wherein a convex curvature is provided between at least one side section and the web section over the entire width of the side section (the outer wall 62 can be considered a convex curve).

With respect to claim 10, Liptak teaches wherein the fastening device has a strip (one of the ribs 64 paragraph 51, can be considered a strip).


With respect to claim 14, Liptak teahces wherein the heat transport body has a plurality of ribs (the fins seen in the figure for the heat sink 88 can be considered ribs).
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak.

With respect to claim 4, Liptak does not teach wherein the fastening device has an elastically and/or plastically deformable design at least in sections and is configured to elastically and/or plastically deform during the fastening of the Peltier element and the heat transport body to the holding device.

Examiner takes official notice that it is old and well known to use elastically and/or plastically deformable fastening elements to provide securing means in order to provide a secure connection by deforming the fastening device to securely connect two components via the fastening device and therefore it would have been obvious to have used a deformable (either elastically or plastically securing means) in place of the screws in Liptak as it is another known method of securing two components together.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak and further in view of Beitner (US Patent No. 5355678), hereinafter referred to as Beitner.

With respect to claim 11, Liptak teaches wherein the fastening device has mutually cooperating fixing means that are configured for fixing the fastening device (screws 70 and threaded inserts 73, paragraph 53 hold the cover 60 and spacer 50 in place), however; as interpreted under 35 USC 112(f) the mutually cooperating fixing means are considered to be a pin and through holes.

Liptak does not teach wherein the mutually cooperating fixing means include one or more pins and one or more through holes that correspond to the pins wherein the mutually cooperating fixing means are situated in such a way that the one or more pins extend through the one or more through holes when the fastening device is fixed.  

Beitner teaches that fixing means can be pins (96) which secure a bracket using holes (76’, 78’) through which the pins pass (Column 8, lines 28-32).



With respect to claim 12, Liptak teaches wherein the mutually cooperating fixing means are configured for fixing the fastening device in a reversibly releasable, nondestructive manner (the pins and through holes are a non-destructive connection, which can be removed by removing the pins).

	With respect to claim 13, Liptak teaches wherein the mutually cooperating fixing means include one or more pins and one or more through holes that correspond to the pins wherein the mutually cooperating fixing means are situated in such a way that the one or more pins extends through the one or more through holes when the fastening device is fixed (this is the configuration as modified in claim 11). 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak and further in view of Leonoff (US Patent No. 6082114).

With respect to claim 16, Liptak does not teach a dashboard for a vehicle wherein the dashboard includes a temperature controllable beverage holder according to claim 1.

Leonoff teaches that a typical installation place for a heating and cooling device (10, Figure 1) is installed in the dashboard of a boat (Column 9, lines 28-30).



With respect to claim 17, Liptak does not teach a vehicle wherein the vehicle includes a temperature controllable beverage holder according to claim 1. 

Leonoff teaches that a typical installation place for a heating and cooling device (10, Figure 1) is installed in the dashboard of a boat (Column 9, lines 28-30).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Leonoff to have had a boat wherein the temperature controllable beverage holder of Liptak is utilized as part of a boat through use of the holder in a dashboard of the boat since it has been shown that combining prior art elements to yield predictable results is obvious whereby Leonoff shows that is desirable to have a temperature controlled drink holder in the dashboard of a vehicle and therefore it would have been obvious to have used Liptak’s device in that configuration.

With respect to claim 18, Liptak does not teach a vehicle, wherein the vehicle includes a dashboard according to claim 1.

Leonoff teaches that a typical installation place for a heating and cooling device (10, Figure 1) is installed in the dashboard of a boat (Column 9, lines 28-30).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.